UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                               ORDER

JUAN ALBERTO BRITO,                                            19 Cr. 898 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant currently scheduled

for April 9, 2020 instead will take place on May 14, 2020 at 4:00 p.m.

Dated: New York, New York
